IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1137-05, 1138-05, 1139-05


JULIO RAMIREZ MESTAS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS  COUNTY



 Keller, P.J., filed a dissenting opinion in which WOMACK, J., joined.

 We granted appellant an out-of-time appeal, not out-of-time motion for new trial. 
Appellant's claim was that he was denied an appeal, and the basis for our order was a finding that
he was deprived of an appeal.  Appellant had the opportunity to file a motion for new trial, and in
fact, had done so after his convictions.  The order's reference to "all time limits" (1) should be read in
conformity with the purpose of the order - to grant a new appeal. This type of reference in our orders
is a housekeeping measure designed to set the deadlines for the appellate process and is not intended
to afford the defendant a second opportunity to file a motion for new trial.  Had we intended to
accomplish the latter, we could have added a sentence authorizing such a motion. (2)  As it stands,
however, our order unambiguously stated that appellant "must take affirmative steps to see that
notice of appeal is given within thirty days after the mandate of this Court has issued." (3)  Because he
failed to do so, the court of appeals properly dismissed the appeal.
	I respectfully dissent.  
Date filed: January 24, 2007
Publish


1.   Ex parte Mestas, No. 74, 858; 74, 859; 74,860 (Tex. Crim. App., Jan. 14, 2004)(not
designated for publication).
2.   Compare Ex parte Shields, 550 S.W.2d 670, 672 (Tex. Crim. App. 1976)(on original
submission)(granting out-of-time motion for new trial) with id. at 677 (on rehearing)(granting
out-of-time appeal). 
3.   Mestas, supra.